UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIANO FITZ, CARMELO BAEZ,
JESUS BAEZ, MIGUEL VASQUEZ, and
OSCAR PORTILLA,

                       Plaintiffs,                                  ORDER

             - against -                                      17 Civ. 8919 (PGG)

BETHEL GOURMET FOOD CORP., and
YEONG Y. KIM, jointly and severally,

                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               On May 6, 2019, Plaintiffs filed a letter requesting leave to file an Amended

Complaint, for a preliminary injunction, and for the appointment of a receiver. (Dkt. No. 3 5) On

July 23, 2019, Plaintiffs filed a letter from Andrew M. Park, the auditor appointed by this Court

on January 31, 2019, in which Mr. Park explained some difficulties he was having obtaining

information from a former accountant for Defendants, Mr. Kim, CPA. (Dkt. No. 37, Ex. 1) On

November 12, 2019, the parties filed a joint letter requesting guidance or the scheduling of a

conference. (Dkt. No. 41)

               It is hereby ORDERED that there shall be a conference in this matter to discuss

these issues on Monday, November 25, 2019 at 10:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York, and that Andrew

M. Park attend the conference. The parties are directed to inform Mr. Park of the conference.

Dated: New York, New York
       November /, 2019                      SO ORDERED.



                                             Paul G. Gardephe
                                             United States District Judge
